TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 19, 2018



                                     NO. 03-18-00034-CV


              Texas Department of Family and Protective Services, Appellant

                                                v.

                                        C. A., Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
         REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on October 23, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the judgment. Therefore, the Court reverses the trial court’s judgment and renders judgment

affirming the order and decision of the administrate law judge and the Texas Department of

Family and Protective Services. Appellee shall pay all costs relating to this appeal, both in this

Court and the court below.